Citation Nr: 0107274	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Determination of a proper initial rating for service-
connected status post lobectomy with residual chest pain and 
shortness of breath, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1996 to June 
1999.  

This matter arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied service connection for 
bilateral hearing loss, and which granted service connection 
for residuals of a lobectomy, and assigned an initial 10 
percent evaluation for that disability.  The veteran filed a 
timely appeal, contending that he experienced bilateral 
hearing loss, and that the initially assigned 10 percent 
evaluation for his residuals of a lobectomy did not 
adequately reflect the severity of that disability.  The case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  

As a preliminary matter, the Board observes that the veteran 
requested that he be afforded a personal hearing in which to 
present testimony in support of his claims.  A hearing was 
scheduled, but the veteran failed to appear at the appointed 
time, and did not offer any sort of explanation for his 
failure to appear.  Accordingly, the Board will proceed with 
its review of the veteran's appeal at this time.  

The issue of the determination of a proper initial rating for 
service-connected status post lobectomy with residual chest 
pain and shortness of breath, currently evaluated as 10 
percent disabling, is the subject of an attached remand.

The Board also notes that in the veteran's December 1999 
substantive appeal, he makes reference to disability of the 
left and right knees and low back.  It is unclear as to 
whether the veteran intended this document to serve as a 
notice of disagreement with the rating assigned his left knee 
pursuant to the August 1999 rating decision and to serve as a 
claim for service connection for disabilities of the right 
knee and low back.  These matters are referred to the RO for 
clarification and appropriate action.  



FINDING OF FACT

The objective medical evidence fails to show that the veteran 
has a bilateral hearing loss disability for VA benefits 
purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
bilateral hearing loss.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 112 Vet. App. 477 (1999), withdrawn sub nom, Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of 
his claim for service connection.  Such assistance includes 
identifying and obtaining other development unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the Board finds that all relevant 
evidence pertaining to that issue has been identified and 
obtained by the RO.  Such evidence includes the veteran's 
service medical records, the report of a VA rating 
examination, and personal statements advanced by the veteran 
in support of his claim. 

Here, the Board notes that while the veteran was provided 
with notice of the type of evidence required to establish a 
"well-grounded" claim, which is no longer a valid basis for 
service connection, see Veterans Claims Assistance Act of 
2000, supra, the basic elements for establishing service 
connection, irrespective of the "well grounded" doctrine, 
have remained unchanged.  The RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  As noted, the veteran had 
requested a personal hearing but failed to report at the 
appointed time and without explanation.  Further, there is no 
indication that the veteran received or sought any treatment 
for his claimed hearing loss following service.  The veteran 
has been offered an opportunity to submit additional evidence 
in support of his claim.  The Board concludes, therefore, 
that the VA has complied with its duty to assist the veteran 
in developing evidence in support of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, Stat. 
2096 (2000).  

Generally, service connection may be granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2000).  

Where a veteran served for 90 days or more, and an organic 
disease of the central nervous system, including 
sensorineural hearing loss develops to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease may be service connected, even though 
there is no evidence of such disease in service.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Moreover, in order for hearing loss to be 
considered to be a disability for VA benefits purposes, the 
degree of severity of such hearing impairment must fall 
within the guidelines set forth at 38 C.F.R. § 3.385 (2000).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz), is 40 
decibels or greater, or where the auditory thresholds for at 
lease three of those frequencies is 26 decibels or greater.  
In addition, where speech recognition scores using the 
Maryland CNC Test are less than 94 percent, the impaired 
hearing will be considered to be a disability.  See 38 C.F.R. 
§ 3.385.  

Following his discharge from service, the veteran underwent a 
VA audiological examination in August 1999.  At that time, he 
indicated that he was exposed to all manner of acoustic 
trauma including aircraft engine noise, helicopters, small 
arms fire, explosions, and artillery fire.  The report of 
that examination shows that the veteran's puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
10
10
LEFT
20
20
10
15
15

The average puretone threshold in the right ear was 12 
decibels, and in the left ear was 15 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.  

The Board has evaluated the foregoing, and concludes that the 
objective medical evidence fails to demonstrate that the 
veteran currently has a hearing loss disability for VA 
benefits purposes.  None of the puretone thresholds are shown 
to exceed 20 decibels, and he is not shown to have any speech 
recognition deficits.  Accordingly, the Board finds that no 
disability as defined under 38 C.F.R. § 3.385 has been shown 
to exist.  Absent a showing of a present disability with 
respect to bilateral hearing loss, the veteran's appeal must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the veteran has reported having 
been exposed to various forms of acoustic trauma, and 
acknowledges that such noise exposure is generally incidental 
to service as an airborne infantryman.  The Board further 
recognizes the veteran's contentions that he experiences 
difficulty hearing.  However, on objective examination, none 
of his hearing thresholds at the indicated frequencies were 
great enough to establish the presence of a disability for VA 
benefits purposes.  Therefore, absent such a showing that he 
has a hearing loss disability with respect to bilateral 
hearing loss, the Board finds that the preponderance of the 
evidence is against a grant of service connection.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 vet. 
App. 492 (1992).  There is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim for service connection that would give rise 
to reasonable doubt in favor of that claim.  Therefore, the 
veteran's claim for service connection for bilateral hearing 
loss is denied.  



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran is presently service connected for status-post 
lobectomy with residual chest pain and shortness of breath.  
An initial 10 percent evaluation was assigned, effective from 
June 19, 1999.  The veteran presently maintains that the 10 
percent evaluation does not provide adequate compensation for 
his now service-connected disability, given the severity of 
his claimed symptoms.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
those claims.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Current rating criteria provide that several different 
objective measurements of pulmonary function are significant 
for rating purposes.  See 38 C.F.R. § 4.97, General Rating 
Formula for Restrictive Lung Disease (Diagnostic Codes 6840 
through 6845) (2000).  Among the significant criteria are 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  The veteran underwent a VA 
examination, including a respiratory examination in 
connection with this claim in August 1999.  While the 
examiner did provide some findings necessary to adjudication 
of this increased rating claim, the reported findings from 
the pulmonary function study does not reveal specific 
findings referable to Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) or 
the levels of oxygen consumption in compliance with the 
rating criteria listed in 38 C.F.R. § 4.97 (2000).  Where the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  The Board is of 
the opinion that another thorough VA pulmonary examination 
and pulmonary function study should be performed to fully 
address the rating criteria referable to evaluation of 
disabilities of the respiratory system.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should attempt to obtain the 
actual report of pulmonary function 
testing of the veteran conducted in 
August 1999.  If unavailable, that fact 
should be documented in the record.

2.  The veteran should be afforded an 
appropriate examination to assess the 
current severity of his service-connected 
lung disorder.  The examiner should 
review the claims folder prior to 
completing the examination report.  The 
examiner should report the veteran's 
forced expiratory volume after one second 
(FEV-1), the ratio of FEV-1 to forced 
vital capacity (FVC), diffusion capacity 
of the lung for carbon monoxide by the 
single breath method (DLCO (SB)), maximum 
oxygen consumption, and maximum exercise 
capacity.  The examiner should also 
comment on whether the veteran has cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or need for 
outpatient oxygen therapy.  The examiner 
should comment on whether any abnormal 
finding is attributable to the service 
connected lung disability. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any requested action is not 
undertaken, or is deficient in any manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

